Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/21/22 has been entered. Claim 1-2, 6, 13, 24-26, 28, 32, and 34-35 are currently amended. Claims 38-39 are new. Claims 1-2, 6, 13, 20-21, 24-26,  28, 32, 34-335 and 38-39  are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 3/21/22 has been considered.  An initialed copy is enclosed.

Claim Rejections - Withdrawn
The rejection of claim(s) 1-2, 5, 10, 24, 26-28, 31-32, 34, 35 and 36-37 under 35 U.S.C. 102(a)(1) as being anticipated by Sharei et al. PNAS February 5, 2013 110 (6) 2082-2087 is withdrawn in view of the amendment to claim 1.
The rejection of claim(s) 36 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Kamerkar et al. Nature 2017 June 22; 546(7659): 498-503 cited in IDS is withdrawn in view of the amendment to claim 1.
The rejection of claim(s) 36 and 37  under 35 U.S.C. 102(a)(1) as being anticipated by Miyabe et al.  Journal of Controlled Release 184 (2014) 20-27 is withdrawn in view of the amendment to claim 1.
The rejection of claim 1, 2, 24, 28, 36 and 37 under 35 U.S.C. 103 as being unpatentable over Kamerkar et al. Nature 2017 June 22; 546(7659): 498-503 cited in IDS in view of Stewart et al. Nature 538, 7624 (October 2016):183-192 cited in IDS is withdrawn in view of the amendment to claim 1.
The rejection of claim 5, 6, 9, 10, 20, 21 and 35 under 35 U.S.C. 103 as being unpatentable over Kamerkar et al. Nature 2017 June 22; 546(7659): 498-503 cited in IDS  and  Stewart et al. Nature 538, 7624 (October 2016):183-192 cited in IDS as applied to claims 1, 2, 24 and 28  above, further in view of  M-110EH-30 Microfluidizer™ Processor. Microfluidics. 6/15/12. Retrieved from http://wolfson.huji.ac.il/purification/pictures/Microfluidics_microfluidizer_modelM110EHIS%29.pdf on 5/1/2020 cited in IDS (hereinafter Microfluidizer™) is withdrawn in view of the amendment to claim 1.
The rejection of claim 26 and 27 under 35 U.S.C. 103 as being unpatentable over Kamerkar et al. Nature 2017 June 22; 546 (7659): 498-503 cited in IDS in view of Stewart et al. Nature 538, 7624 (October 2016):183-192 as applied to claims 1, 2, 24 and 28 above, further view of Sharei et al WO 2013/059343 4/25/2013 is withdrawn in view of the amendment to claim 1.
The rejection of claim 31, 32 and 34 under 35 U.S.C. 103 as being unpatentable over Kamerkar et al. Nature 2017 June 22; 546(7659): 498-503 cited in IDS in view of Stewart et al. Nature 538, 7624 (October 2016):183-192 cited in IDS as applied to claims 1, 2, 24 and 28 above, further view of Sutaria et al. Pharm Res. 2017 May; 34(5):1053-1066 cited in IDS is withdrawn in view of the amendment to claim 1.
The rejection of claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamerkar et al. Nature 2017 June 22; 546(7659): 498-503 cited in IDS in view of Stewart et al. Nature 538, 7624 (October 2016):183-192 cited in IDS as applied to claims 1, 2, 24 and 28 above, further view of Rubio et al. US 2008/0268542 10/30/08 is withdrawn in view of the amendment to claim 1.
The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Kamerkar et al. Nature 2017 June 22; 546(7659): 498-503 cited in IDS in view of Stewart et al. Nature 538, 7624 (October 2016):183-192 cited in IDS as applied to claims 1, 2, 24 and 28 above, further view of Miyabe et al.  Journal of Controlled Release 184 (2014) 20-27 is withdrawn in view of the amendment to claim 1.
The rejection of claims 36-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,782 is withdrawn in view of the cancellation of the claims. 
The rejection of claims 36-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,856,477 is withdrawn in view of the cancellation of the claims.
The rejection of claims 36-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,782 is withdrawn in view of the cancellation of the claims.
The rejection of claims 36-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,195,290 is withdrawn in view of the cancellation of the claims.
The rejection of claims 36-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,695,443 is withdrawn in view of the cancellation of the claims.

New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6, 20-21, 24, 26,  28, 32, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. US 11,261,465 3/1/22 with priority to provisional application 62/528,589 filed July 5, 217 in view of M-110EH-30 Microfluidizer™ Processor. Microfluidics. 6/15/12. Retrieved from http://wolfson.huji.ac.il/purification/pictures/Microfluidics_microfluidizer_modelM110EHIS%29.pdf  cited previously.
Tandon et al disclose a method of producing an exosome for delivery of a payload molecule (see paragraph 9 of the provisional application), the method comprising:
Modifying an exosome with a payload molecule via microfluidization (see paragraph 13, 15, 17, 20, 21, 25-26, 31, 44 of provisional application), wherein the payload molecule comprises a therapeutic molecule (paragraph 10, 35 of the provisional application). Tandon et al disclose that the exosome is modified with payload molecule using a combination microfluidic device and electroporation (see paragraph 36-39) or the exosome is modified using the microfluidic device itself (see paragraph 44 of provisional) -both methods meet the limitation of “modifying an exosome with a payload molecule via microfluidization”.

Claim 2: Tandon et al disclose therapeutic use of the modified exosome, thus formulating the exosome in a pharmaceutical composition would have been prima facie obvious as of the effective filing date.
Claim 24: the payload is a DNA (plasmid) or siRNA (paragraph 35 of the provisional application).
Claim 26: the exosome and payload are first mixed in a fluid and the fluid comprising both the exosome and payload undergo homogenization i.e. electroporation or microfluidization alone (see paragraphs 35 to 44 of the provisional).
Claim 28: the modified exosome will necessarily comprise more than one payload molecule.
Claim 32: The exosome is pre-treated with a technology for loading the payload molecule before the microfluidization i.e. pinning of exosomes onto the surface with the fluid flow (see paragraph 8, 15 of provisional).
Claim 35: the microfluidization compries a batch process because after microfluidization process, the cells (exosomes are removed from the system for use). See paragraph 40  of the provisional.
Claim 38: Tandon et al  disclose the exosome is treated with a technology for loading the payload molecule after microfluidization wherein the technology is electroporation. See paragraph 36-39 of provisional.

	Tandon et al  does not disclose that the microfluidization is performed as a single pass between 25,000 to 30,000 psi and does not disclose the microfluidization occurs in a volume of at least 1 mL.
Microfluidizer™ disclose a  microfluidizer device which performs at different 30,000 psi and 25,000 psi and the microfluidization is performed at 75oC and occurs in a volume of at least 1mL i.e. minimum sample size of 120mL and can operate at single pass (1-2 passes disclosed). See first page and box disclosing M-110EH-30 specifications.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have that the microfluid device of the method Tandon can occur in a volume of at least 1 mL, at a single pass at 75oC and at 25,000 psi or 30,000 psi,  thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that the microfluidic device known as of the effective filing date operates microfluidics at said parameters and since Tandon requires a microfluidic device, it would have been prima facie obvious to a person of ordinary skill in the art to have operated the microfluidic device of Tandon using the parameters of the known microfluidic device capable of operating microfluidics such as single pass at different 30,000 psi  or 25,000 psi and  75oC and in a volume of at least 1mL i.e. minimum sample size of 120mL.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. US 11,261,465 3/1/22 with priority to provisional application 62/528,589 filed July 5, 217  and  M-110EH-30 Microfluidizer™ Processor. Microfluidics. 6/15/12. Retrieved from http://wolfson.huji.ac.il/purification/pictures/Microfluidics_microfluidizer_modelM110EHIS%29.pdf  cited previously as applied to claims 1-2, 6, 20-21, 24, 26,  28, 32, 35, and 38  above further in view of Rubio et al. US 2008/0268542 10/30/08 cited previously.
The combination of Tandon et al  and Microfluidizer™ does not disclose the extracellular vesicle is in a buffered solution between pH 7 and 8, comprising phosphate buffered saline and 0.5-5% sucrose.
Rubio et al disclose a phosphate buffered saline that comprise phosphate and chloride salt and sucrose in the range of about 125 mM to about 300 mM and pH about 6.5 to about 7.7.  See paragraphs 11-17. Rubio et al disclose that the buffer solution is particularly effective in promoting a high degree of transfection during electroporation while preserving cell integrity and viability (see paragraph 6) and is a suspending medium for mammalian cells during electroporation (see paragraph 7). See table 1 and claims.
It would have been prima face obvious to a person of ordinary skill in the art before the effective filing date of the invention to have buffered the exosomes of the combination of Tandon et al  and Microfluidizer™ in the  phosphate buffered saline that comprise phosphate and chloride salt and sucrose in the range of about 125 mM to about 300 mM and pH about 6.5 to about 7.7, resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that the phosphate buffered saline sucrose of Rubio et al promotes a high degree of transfection during electroporation while preserving cell integrity and viability. It is noted that while transfection is not microfluidization, both process are methods used to transport molecules across the cell membrane and said  buffer that preserves cell integrity of the exosomes would have been of benefit to a person of ordinary skill in the art as of the effective filing date.
With respect to 0.5-5% sucrose, Rubio et al disclose the range of about 125 mM to about 300 mM but does not disclose 0.5-5% sucrose. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. US 11,261,465 3/1/22 with priority to provisional application 62/528,589 filed July 5, 217  and  M-110EH-30 Microfluidizer™ Processor. Microfluidics. 6/15/12. Retrieved from http://wolfson.huji.ac.il/purification/pictures/Microfluidics_microfluidizer_modelM110EHIS%29.pdf  cited previously as applied to claims 1-2, 6, 20-21, 24, 26,  28, 32, 35, and 38  above further in view of Wahlgren et al. Nucleic Acids Research, 2012, Vol. 40, NO. 17, e130, May 22, 2012.
The combination of Tandon et al  and Microfluidizer™ does not disclose the exosome is treated with a technology for loading the payload molecule after microfluidization wherein the technology is a chemical treatment.
Wahlgren et al disclose that for electroporation, cells are treated with a chemical treatment such as a transfection buffer. See page 3 under “electroporation”.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used the transfection buffer to chemically treat the microfluidized microsomes before the electroporation in the method of the combination of Tandon et al  and Microfluidizer™. The motivation to do so is that Wahlgren et al disclose that exosomes are treated with a transfection buffer prior to electroporation.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. US 11,261,465 3/1/22 with priority to provisional application 62/528,589 filed July 5, 217  and  M-110EH-30 Microfluidizer™ Processor. Microfluidics. 6/15/12. Retrieved from http://wolfson.huji.ac.il/purification/pictures/Microfluidics_microfluidizer_modelM110EHIS%29.pdf  cited previously as applied to claims 1-2, 6, 20-21, 24, 26,  28, 32, 35, and 38 above further in view of Bosch et al. Sci Rep 6, 36162 (2016) https://doi.org/10.1038/srep36162 11 pages.
The combination of Tandon et al  and Microfluidizer™ does not disclose the exosome is treated with a technology for loading the payload molecule before the microfluidization wherein the technology is a chemical treatment.
Bosch et al disclose that exosome isolation methods can induce damage and inconsistent biological activity and inconsistent biological activity and trehalose prevents aggregation of exosomes and cryodamage and trehalose might help to improve the integrity and stability of extracellular vesicles required in standardized large-scale applications. See abstract and page 1 to page 2 first and second paragraph.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have pre-treated the exosomes before microfluidization with a chemical treatment such as trehalose, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Bosch et al disclose that that exosome isolation methods can induce damage and inconsistent biological activity and inconsistent biological activity and trehalose prevents aggregation of exosomes and cryodamage and trehalose might help to improve the integrity and stability of extracellular vesicles required in standardized large-scale applications.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. US 11,261,465 3/1/22 with priority to provisional application 62/528,589 filed July 5, 217  and  M-110EH-30 Microfluidizer™ Processor. Microfluidics. 6/15/12. Retrieved from http://wolfson.huji.ac.il/purification/pictures/Microfluidics_microfluidizer_modelM110EHIS%29.pdf  cited previously as applied to claims 1-2, 6, 20-21, 24, 26,  28, 32, 35, and 38  above further in view of Manel et al. US 2016/0074507 3/17/16.

The combination of Tandon et al and Microfluidizer™ does not disclose the payload comprises a STING agonist.
Manel et al disclose that the cyclic dinucleotide are potent cytosolic adjuvants  of the immune system and they induce antiviral innate immune response such as against HIV and HSV and also against cancer. Manel et al disclose that cGAMP is a cyclic dinucleotide that binds and activates stimulator of interferon genes (STING). Manel et al disclose that STING plays a central role in cytosolic DNA sensing and production of interferons which play pivotal roles in the immune response to virus infection. See paragraph 4-6. Manel et al disclose that cyclic dinucleotides do not efficiently cross the plasma membranes of cells and have a limited potency when used without vectors and current vectors mainly consist of lipid-based complexes such as lipofectamins, which have limited use in vivo due to their toxicity and therefor there is a strong need of a vectorization mean of cyclic dinucleotides, especially the promising cGAMP.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used the method of Tandon et al and Microfluidizer™ to  load the exosome with cGAMP, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Manel et al disclose that the cyclic dinucleotide are potent cytosolic adjuvants  of the immune system and they induce antiviral innate immune response such as against HIV and HSV and also against cancer but they do not efficiently cross the plasma membranes of cells and have a limited potency when used without vectors and as such there is a strong need of a vectorization means and the combination of Tandon et al and Microfluidizer™ disclose exosomes which can be used to vectorize the DNA or RNA using microfluidics for purpose of well controlled intracellular delivery.

Status of Claims
Claims 1-2, 6, 13, 20-21, 24-26, 28, 32, 34-35 and 38-39 are rejected. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645